—Order unanimously reversed on the law, motion denied, indictment reinstated and matter remitted to Monroe County Court for further proceedings on indictment. Memorandum: County Court erred in granting defendants’ motion to dismiss the indictment on the ground of insufficient evidence pursuant to CPL 210.20 (1) (b). Competent evidence presented to the Grand Jury established that defendants were inside the vacant building hours before it was *997destroyed by fire; that they rolled up newspapers and set them on fire to use as torches so they could see inside the building; that they attempted to extinguish the torches and some cardboard boxes that had been set on fire to illuminate a room; that one of the torches was discarded in an area where the most significant charring was detected; that the origin of a fire is usually the area of most significant charring; and that the investigation by fire officials ruled out other causes such as spontaneous combustion, electricity and natural causes. That evidence, viewed in the light most favorable to the People, if unexplained and uncontradicted, was legally sufficient to establish that defendants committed arson in the fourth degree in violation of Penal Law § 150.05 (1) (cf., People v Swamp, 84 NY2d 725, 729-730). (Appeal from Order of Monroe County Court, Bristol, J.—Dismiss Indictment.) Present—Denman, P. J., Green, Fallon, Doerr and Balio, JJ.